Citation Nr: 9914276	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-29 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a unilateral left orchiectomy (undescended).

2.  Whether the decision to sever the veteran's former 
entitlement to special monthly compensation based on loss of 
a creative organ was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 1997 and August 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which denied the 
benefits sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's unilateral left orchiectomy (undescended) 
is currently productive of no more than an absent left 
testicle with a history of an undescended left testicle.

3.  In a March 1997 rating decision, the veteran was granted 
entitlement to special monthly compensation benefits, based 
on loss of use of a creative organ.  

4.  In a June 1997 rating decision, the RO proposed to sever 
the veteran's entitlement to special monthly compensation for 
loss of a creative organ.

5.  In an August 1997 rating decision, the RO severed the 
veteran's entitlement to special monthly compensation 
benefits due to loss of a creative organ, on the basis that 
the veteran's undescended testicle was a congenital 
condition.

CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for a 
unilateral left orchiectomy (undescended) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.115b, Diagnostic Code 7524 (1998).

2.  The decision to sever entitlement to special monthly 
compensation benefits due to loss of a creative organ was 
proper.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.344, 
4.1, 4.2, 4.10, 4.13, 4.104, Diagnostic Code 7101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran's claim for an increased (compensable) evaluation 
for a unilateral left orchiectomy (undescended) is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the veteran in 
establishing his claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

A review of the record reveals that in a January 1967 rating 
decision, the veteran was granted service connection for a 
unilateral left orchiectomy (undescended), and a 
noncompensable evaluation was assigned from November 1966.  
That decision was based on evidence that during service, in 
January 1952, the veteran underwent a left unilateral 
orchiectomy for an undescended atrophied testicle.  It was 
reported during this time that the veteran had a left 
indirect, congenital type of hernia.  A February 1952 service 
medical record reveals that during a physical examination, 
the veteran was found to have a lump in his left groin.  The 
veteran indicated that his left testicle has always been 
high, and that the mass in his groin would come and go.  
Physical examination revealed a large mass in the left groin, 
which was easily reducible; the testicle could not be felt in 
the left scrotum.  The veteran underwent surgery for repair 
of a hernia in the left inguinal region, and at that time, 
the spermatic cord was dissected to obtain more length, so 
the testicle would descend into the scrotum.  However, that 
was not possible and, consequently, a left orchiectomy was 
performed due to the atrophic appearance of the testicle.  
The service medical records show no injury involving the left 
groin.   

The noncompensable evaluation for a unilateral left 
orchiectomy (undescended) has remained in effect, and is the 
subject of this appeal.  The veteran currently contends that 
his left testicle was removed due to a traumatic boxing 
injury in service.  Additionally, the veteran maintains that 
the loss of his left testicle hampered his ability to 
procreate. 

In March 1997, the veteran underwent a VA examination and was 
diagnosed with an absent left testicle with a history of an 
undescended left testicle.  The examiner indicated that the 
veteran's claims file was not available for review.  However, 
the veteran reported his history to the examiner, including 
his contentions that he sustained a left groin injury while 
boxing.  The examiner stated that the veteran did not 
complain of an increase in discomfort, swelling, or physical 
changes due to his left testicle removal.  Rather, the 
veteran's primary complaint was that he had been unable to 
have more than one child during his lifetime.  He felt that 
this was due to the loss of his left testicle.  The examiner 
concluded in an addendum that he was unable to determine if 
the veteran's right testicle was still functioning and able 
to produce sperm.  He stated that "[b]ecause of the 
veteran's paraplegia and other medical problems as well as 
his difficulty in traveling I will not schedule a GU consult.  
It may not be possible to determine the functioning level of 
the right testicle."

The veteran was assigned a noncompensable evaluation for a 
unilateral left orchiectomy (undescended) pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code 7524, which sets forth 
the rating criteria for testis removal.  Removal of one 
testicle is evaluated as noncompensable; removal of both 
testis is evaluated as 30 percent disabling.  However, a note 
to that Diagnostic Code provisions indicates the following:  
"[i]n cases of the removal of one testis as the result of a 
service-incurred injury or disease, other than an undescended 
or congenitally undeveloped testis, with the absence or 
nonfunctioning of the other testis unrelated to service, an 
evaluation of 30 percent will be assigned for the service-
connected testicular loss."  38 C.F.R. § 4.115b, Diagnostic 
Code 7524, note.  Additionally, "[t]estis, underscended 
[sic], or congenitally undeveloped is not a ratable 
disability."  Id.  Additionally, a footnote to Diagnostic 
Code 7524 indicates that application of that diagnostic code 
provision triggers review for entitlement to special monthly 
compensation, under 38 C.F.R. § 3.350.  

In light of the foregoing rating criteria, there is simply no 
basis to assign a compensable evaluation for the veteran's 
unilateral left orchiectomy (undescended).  As set forth 
above, the rating code only provides for a compensable 
evaluation when there is a loss of both testis, or evidence 
that one testis was lost due to injury or disease other than 
an undescended or congenitally undeveloped testis, and the 
other testis is either nonfunctioning, or lost due to 
nonservice-connected causes.  As noted above, the examiner in 
the March 1997 VA examination was unable to ascertain the 
level of functioning of the veteran's right testicle.  
However, even assuming that the veteran's right testicle was 
nonfunctioning, as his left testicle was undescended, he 
would not meet the criteria for a 30 percent evaluation under 
the note to 38 C.F.R. § 4.115b, Diagnostic Code 7524.  In 
short, there is no basis for a compensable evaluation for a 
unilateral left orchiectomy (undescended), and the currently 
assigned noncompensable evaluation is appropriate.    

In reaching the foregoing determination the Board has 
considered the clinical manifestations of the veteran's 
unilateral left orchiectomy (undescended), and its effects on 
the veteran's earning capacity and his ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
considered whether a higher rating may be warranted for the 
veteran's unilateral left orchiectomy (undescended) under a 
related diagnostic code.  However, there is no other 
diagnostic code that would allow for a higher rating.  See 
generally, 38 C.F.R. § 4.115b.  In short, the current medical 
evidence, as previously discussed, is consistent with no more 
than noncompensable evaluation for unilateral left 
orchiectomy (undescended).  Should the veteran's disability 
picture change at any time, he may apply to reopen his claim 
for a compensable rating.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for assignment of a compensable 
evaluation.  

The Board acknowledges the veteran's contentions, referenced 
above, that his testicle disorder was due to trauma from a 
boxing incident in service.  However, the Board finds no 
evidence in the veteran's service medical records of a boxing 
injury.  Further, even accepting the veteran's contentions 
that he had a boxing injury in service, the medical evidence 
of record consistently supports a finding that the veteran's 
unilateral left orchiectomy was due to an undescended 
testicle.  There is no medical evidence of record to indicate 
a disability of the testicle that is traumatic in origin.  

The Board also finds no evidence of record, nor is it 
contended otherwise, that the veteran's unilateral left 
orchiectomy (undescended) has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned noncompensable evaluation), or necessitated any 
recent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Thus, there is no basis for extra-schedular consideration, 
and, hence, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Restoration of Special Monthly Compensation

As a preliminary matter, the Board finds that the veteran's 
claim as to whether the decision to sever the veteran's 
former entitlement to special monthly compensation based on 
loss of a creative organ was proper is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the veteran in 
establishing his claim.  See 38 U.S.C.A. § 5107(a).  
Furthermore, the Board finds that the RO satisfied the 
procedural requirements, set forth in 38 C.F.R. § 3.105, 
regarding notice and an opportunity for a predetermination 
hearing.

In the present case, as partially discussed in Part I of this 
decision, in a January 1967 rating decision, the veteran was 
granted service connection for a unilateral left orchiectomy 
(undescended), and a noncompensable evaluation was assigned 
from November 1966.  Many years later, in February 1997, the 
veteran filed a claim for an increased (compensable) rating 
for his service-connected unilateral left orchiectomy 
(undescended).  In a March 1997 rating decision, the RO 
denied the veteran's claim for a compensable evaluation for a 
unilateral left orchiectomy (undescended).  However, at the 
same time the RO granted the veteran entitlement to special 
monthly compensation, based on anatomical loss of a creative 
organ, effective from February 11, 1996.  See 38 C.F.R. 
§§ 3.350, 4.115b, Diagnostic Code 7524, note 1.

The veteran disagreed with the effective date assigned for 
the grant of special monthly compensation.  Subsequent to his 
notice of disagreement, in a June 1997 rating decision, the 
RO proposed to sever the veteran's grant of special monthly 
compensation for anatomic loss of a creative organ.  The 
veteran was notified of that proposal, along with his right 
to a hearing, in a letter dated in June 1997.  See 38 C.F.R. 
§ 3.105.  The RO based its decision on the provisions of 
38 C.F.R. § 3.105, regarding error in prior decisions.  The 
RO pointed out that in the original grant of service 
connection, in January 1967, the veteran was granted service 
connection for a undescended or congenitally underdeveloped 
testicle, which is expressly prohibited by the VA Schedule 
for Rating Disabilities.  In that regard, the Board notes 
that according to a note to 38 C.F.R. § 4.115b, Diagnostic 
Code 7524, "[t]estis, underscended [sic], or congenitally 
undeveloped is not a ratable disability."  Nevertheless, as 
the veteran had been service-connected for a unilateral left 
orchiectomy (undescended) for more than 10 years, and as 
there was no evidence that the original grant of service 
connection was based on fraud, service connection may not be 
severed.  38 C.F.R. § 3.957.  However, the RO proposed to 
sever entitlement to special monthly compensation, due to 
administrative error, and in an August 1997 rating decision, 
the RO implemented that proposal, effective November 1, 1997.  
The veteran disagreed with the severance of special monthly 
compensation, and initiated this appeal.  

According to the law, the rating criteria for testis removal 
is set forth in 38 C.F.R. § 4.115b, Diagnostic Code 7524.  A 
footnote to Diagnostic Code 7524 indicates that application 
of that diagnostic code provision triggers review for 
entitlement to special monthly compensation, under 38 C.F.R. 
§ 3.350, which provides that "[l]oss of a creative organ 
will be shown by acquired absence of one or both testicles 
(other than undescended testicles)."  38 C.F.R. 
§ 3.350(a)(1).  In the present case, as evidence indicates 
that the veteran's left testicle was undescended, there is no 
basis for entitlement to special monthly compensation based 
on loss of a creative organ.  

Procedurally, when the evidence establishes that a decision 
was based on error, the prior decision may be reversed or 
amended.  38 C.F.R. § 3.105(a).  Further, where an award is 
reduced or discontinued because of administrative error or 
error in judgment, the provisions of 38 C.F.R. § 3.500(b)(2) 
will apply, regarding the effective date of the reduced or 
discontinued award.  
The Board finds that the RO acted properly in severing the 
award of entitlement to special monthly compensation based on 
loss of a creative organ.  The law for special monthly 
compensation does not allow for benefits due to an 
undescended or congenitally underdeveloped testicle.  The RO 
committed administrative error in the March 1997 rating 
decision when entitlement to special monthly compensation 
based on loss of a creative organ was granted.  Further, the 
Board finds that the RO acted properly in discontinuing the 
award, effective November 1, 1997, when the error was 
discovered.  The veteran was provided with notice and an 
opportunity to be heard on this matter, as well as a copy of 
the pertinent laws and regulations.  In short, the Board 
finds that the decision to sever the veteran's former 
entitlement to special monthly compensation based on loss of 
a creative organ was proper, and the appeal is denied.


ORDER

The schedular criteria for an increased (compensable) 
evaluation for a unilateral left orchiectomy (undescended) 
have not been met, and the appeal is denied.

The decision to sever the veteran's former entitlement to 
special monthly compensation based on loss of a creative 
organ was proper, and the appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

